Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yuri (US 20080289866 A1).
Regarding claim 1, Yuri discloses a package substrate (Fig. 1) comprising: a dielectric layer (5) including a first dielectric (17) and a second dielectric (16), in which the first dielectric is provided in first portions of the dielectric layer, the second dielectric is provided in second portions of the dielectric layer, the first portions and the second portions each have a depth corresponding to the dielectric layer and are arranged at alternating adjacent positions of the dielectric layer, and the first dielectric is different than the second dielectric (polymer [0092] and ceramic [0065], respectively).
Illustrated below is a marked and annotated figure of Fig. 1 of Yuri.

    PNG
    media_image1.png
    432
    720
    media_image1.png
    Greyscale

Regarding claim 2, Yuri discloses a package substrate (Fig. 1), further including at least one conductive layer (18).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 6-9, 11, 13-17, 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yuri as applied to claim 1 above (for claims 3, 21), and further in view of Das (US 20060151863 A1).

Yuri fails to explicitly teach the second dielectric has a dielectric constant that is greater than the dielectric constant of the first dielectric.  However, Yuri teaches known techniques for designing a capacitor to achieve a specified capacitance.  These known techniques include selecting a second dielectric material based on dielectric constant (“electrostatic capacity” [0072]).
Das teaches similar known techniques for designing a capacitor to achieve a specified capacitance.  These known techniques include selecting a second dielectric material based on dielectric constant or selecting a thickness for a second dielectric ([0005]).  Both Yuri and Das teach the second dielectric functions as a capacitor dielectric.  Selecting the second dielectric of Yuri to have a dielectric constant that is greater than the dielectric constant of the first dielectric using Das’s known technique for designing a capacitor would arrive at the claimed dielectric constant.  Absent unexpected results, it would have been obvious to use the known technique of selecting a second dielectric that has a dielectric constant that is greater than the dielectric constant of the first dielectric because one of ordinary skill in the art would have recognized that applying the known technique of Das would have yielded predictable results and resulted in a specified capacitance.
Regarding independent claim 6, Yuri discloses an integrated circuit device (Fig. 1), comprising: a package substrate (1), the package substrate having at least one dielectric layer (5) including a first dielectric (17) and a second dielectric (16), in which the first dielectric is provided in first portions of the dielectric layer (portions filled with 17), the second dielectric is provided in second portions of the dielectric layer (portions filled with 16), the first portions and 
Yuri fails to teach a die having one or more logic elements on an active side of the die; the package substrate coupled to the die.  However, Yuri clearly discloses the integrated circuit device connects to additional circuit elements (“parts are mounted” [0010]).  Yuri further discloses circuit elements may comprise logic elements on an active side of the die (CPU, LSI [0003]).
Das discloses an integrated circuit device in the same field of endeavor (Fig. 5), comprising: a die (41) having one or more logic elements on an active side of the die (“logic chip” [0001]); and a package substrate (27) coupled to the die.  Das’s die can be coupled to Yuri’s package substrate.  This combination would arrive at the claimed limitation of a die having one or more logic elements on an active side of the die; and a package substrate coupled to the die.  In combination, the die would have functioned the same as before as a die within an integrated circuit device, while the package substrate of Yuri would have functioned the same as Das’s package substrate as a connection to additional circuit elements.
Based on the above analysis, one of ordinary skill in the art would have recognized that coupling a die to the package substrate of Yuri would yield predictable results because Das teaches a comparable combination.  Doing so would arrive at the claimed die and package substrate.  Therefore, it would have been obvious to have the claimed die and package substrate because it is merely a combination of prior art elements according to known methods to yield predictable results.

Regarding claim 8, Yuri in view of Das discloses an integrated circuit device (Yuri, Fig. 1), in which the second dielectric has a dielectric constant.
Yuri in view of Das fails to explicitly teach the second dielectric has a dielectric constant that is greater than the dielectric constant of the first dielectric.  However, Das teaches known techniques for designing a capacitor to achieve a specified capacitance.  These known techniques include selecting a second dielectric material based on dielectric constant or selecting a thickness for a second dielectric ([0005]).  Absent unexpected results, it would have been obvious to use the known technique of selecting a second dielectric that has a dielectric constant that is greater than the dielectric constant of the first dielectric because one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a specified capacitance.
Regarding claim 9, Yuri in view of Das discloses an integrated circuit device (Yuri, Fig. 1), in which the second dielectric has a dielectric constant.
Yuri in view of Das fails to explicitly teach the second dielectric has a dielectric constant that is less than the dielectric constant of the first dielectric.  However, Das teaches known techniques for designing a capacitor to achieve a specified capacitance.  These known techniques include selecting a second dielectric material based on dielectric constant or selecting a thickness for a second dielectric ([0005]).  Absent unexpected results, it would have been obvious to use the known technique of selecting a second dielectric that has a dielectric constant that is less than the dielectric constant of the first dielectric because one of ordinary skill in the art would have 
Regarding claim 11, Yuri in view of Das discloses an integrated circuit device (Yuri, Fig. 1), incorporated into at least one of a smartphone, a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, or a computer (Das, “a personal computer, a mainframe computer or a computer server” [0058]).
Regarding independent claim 13, Yuri discloses a method of providing a device (Fig. 1), comprising: forming a package substrate (1), the package substrate having a dielectric layer (5) including a first dielectric (17) and a second dielectric (16), in which the first dielectric is provided in first portions of the dielectric layer (portions filled with 17), the second dielectric is provided in second portions of the dielectric layer (portions filled with 16), the first portions and the second portions each have a depth corresponding to the dielectric layer and are arranged at alternating adjacent positions of the dielectric layer, and the first dielectric is different than the second dielectric (polymer [0092] and ceramic [0065], respectively).
Yuri fails to teach a method providing a die having a logic element on an active side of the die; the package substrate coupled to the active side of the die.  However, Yuri clearly discloses the device connects to additional circuit elements (“parts are mounted” [0010]).  Yuri further discloses circuit elements may comprise logic elements on an active side of the die (CPU, LSI [0003]).
Das discloses a method of providing a device in the same field of endeavor (Fig. 5), comprising: providing a die (41) having a logic element on an active side of the die (“logic chip” [0001]); forming a package substrate (27) coupled to the active side of the die.  Das’s die can be 
Based on the above analysis, one of ordinary skill in the art would have recognized that coupling a die to the package substrate of Yuri would yield predictable results because Das teaches a comparable combination.  Doing so would arrive at the claimed method of providing a die and forming a package substrate.  Therefore, it would have been obvious to have the claimed method because it is merely a combination of prior art elements according to known methods to yield predictable results.
Regarding claim 14, Yuri in view of Das discloses a method (Yuri, Fig. 1), further comprising coupling at least one redistribution layer (4B) to the dielectric layer (“4B, 5, 4C “constitute a capacitor” [0091]).
Regarding claim 15, Yuri in view of Das discloses a method (Yuri, Fig. 1), further comprising forming the first dielectric using a dielectric.
Yuri in view of Das fails to teach a method comprising forming the first dielectric using a photoimageable dielectric (PID).  However, Yuri discloses the second dielectric functions as a capacitor dielectric integrated within a plurality of dielectric layers (“capacitor” [0092]).
Das discloses a comparable method of forming a dielectric layer in the same field of endeavor (Fig. 5) comprising a first dielectric (15) and a second dielectric (19), wherein the second dielectric functions as a capacitor dielectric integrated within a plurality of dielectric layers (“capacitor dielectric” [0052]).  The method of Das further teaches forming the first 
Both Yuri and Das teach a dielectric layer comprising a first and second dielectric, however, formed by different methods.  Both second dielectrics function as a capacitor dielectric integrated within a plurality of dielectric layers, therefore the method of forming the first and second dielectrics does not affect the function of the second dielectric.  One of ordinary skill in the art at the time of filing would have recognized that forming the first dielectric using a photoimageable dielectric (PID) would have yielded predictable results.  Therefore, the claimed method would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situation. KSR Int'l Co. v. Teleflex Inc. 550 U.S. __, 82USPQ2d 1385 (Supreme Court 2007) (KSR).
Regarding claim 16, Yuri in view of Das as applied to claim 15 discloses a method (Yuri, Fig. 1), further comprising: applying the PID to the active side of the die (Das, “electrically coupled…to substrate” [0054]); and exposing the PID (“exposed” [0051]) to form one or more openings in the PID.
Regarding claim 17, Yuri in view of Das as applied to claim 16 discloses a method (Yuri, Fig. 1), further comprising forming the second dielectric via a screen printing process (Das, “screen or stencil printing” [0052]), the second dielectric filling the one or more openings in the PID (“Quantity 19 substantially fills opening 17” [0052]).
Regarding claim 20, Yuri in view of Das as applied to claim 13 discloses a method (Yuri, Fig. 1), further comprising incorporating the device into at least one of a smartphone, a music player, a video player, an entertainment unit, a navigation device, a communications device, a 
Regarding claim 21, Yuri as applied to claim 1 discloses a package substrate (Yuri, Fig. 1), in which one or more openings are formed in the second dielectric and the first dielectric is applied to fill the one or more openings.
Yuri fails to teach one or more openings are formed in the first dielectric and the second dielectric is applied to fill the one or more openings.  More specifically, Yuri discloses the opposite method of forming the dielectric layer: openings are formed in the second dielectric (“patterned” [0085]) and the first dielectric is applied to fill the one or more openings (“filled portion” [0092]).  However, Yuri discloses the second dielectric functions as a capacitor dielectric integrated within a plurality of dielectric layers (“capacitor” [0092]).
Das discloses a comparable dielectric layer in the same field of endeavor (Fig. 5) comprising a first dielectric (15) and a second dielectric (19), wherein the second dielectric functions as a capacitor dielectric integrated within a plurality of dielectric layers (“capacitor dielectric” [0052]).  Das further teaches a method of forming a dielectric layer in which one or more openings are formed in the first dielectric and the second dielectric is applied to fill the one or more openings (“Quantity 19 substantially fills opening 17” [0052]).
Both Yuri and Das teach a dielectric layer comprising a first and second dielectric, however, formed by different methods.  Both second dielectrics function as a capacitor dielectric integrated within a plurality of dielectric layers, therefore the method of forming the second dielectric does not affect the function of the second dielectric.  One of ordinary skill in the art at the time of filing would have recognized that applying the second dielectric to fill openings formed within the first dielectric would have yielded predictable results.  The claim would have 
Regarding claim 22, Yuri in view of Das as applied to claim 6 discloses an integrated circuit device (Yuri, Fig. 1), in which one or more openings are formed in the second dielectric and the first dielectric is applied to fill the one or more openings.
Yuri fails to teach one or more openings are formed in the first dielectric and the second dielectric is applied to fill the one or more openings.  More specifically, Yuri discloses the opposite method of forming the dielectric layer: openings are formed in the second dielectric (“patterned” [0085]) and the first dielectric is applied to fill the one or more openings (“filled portion” [0092]).  However, Yuri discloses the second dielectric functions as a capacitor dielectric integrated within a plurality of dielectric layers (“capacitor” [0092]).
Das discloses a comparable dielectric layer in the same field of endeavor (Fig. 5) comprising a first dielectric (15) and a second dielectric (19), wherein the second dielectric functions as a capacitor dielectric integrated within a plurality of dielectric layers (“capacitor dielectric” [0052]).  Das further teaches a method of forming a dielectric layer in which one or more openings are formed in the first dielectric and the second dielectric is applied to fill the one or more openings (“Quantity 19 substantially fills opening 17” [0052]).
Both Yuri and Das teach a dielectric layer comprising a first and second dielectric, however, formed by different methods.  Both second dielectrics function as a capacitor dielectric integrated within a plurality of dielectric layers, therefore the method of forming the second dielectric does not affect the function of the second dielectric.  One of ordinary skill in the art at 
Regarding claim 23, Yuri in view of Das as applied to claim 13 discloses a method (Yuri, Fig. 1), further comprising: forming one or more openings in the second dielectric; and applying the first dielectric to fill the one or more openings in the second dielectric.
Yuri fails to teach forming one or more openings in the first dielectric; and applying the second dielectric to fill the one or more openings in the first dielectric.  More specifically, Yuri discloses the opposite method of forming the dielectric layer: openings are formed in the second dielectric (“patterned” [0085]) and the first dielectric is applied to fill the one or more openings (“filled portion” [0092]).  However, Yuri discloses the second dielectric functions as a capacitor dielectric integrated within a plurality of dielectric layers (“capacitor” [0092]).
Das discloses a comparable method of forming a dielectric layer in the same field of endeavor (Fig. 5) comprising a first dielectric (15) and a second dielectric (19), wherein the second dielectric functions as a capacitor dielectric integrated within a plurality of dielectric layers (“capacitor dielectric” [0052]).  The method of Das further teaches forming a dielectric layer in which one or more openings are formed in the first dielectric and the second dielectric is applied to fill the one or more openings (“Quantity 19 substantially fills opening 17” [0052]).
Both Yuri and Das teach a method of forming a dielectric layer comprising a first and second dielectric, however, formed by different methods.  Both second dielectrics function as a .

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yuri as applied to claim 1 above, and further in view of Kim (US 20140356635 A1).
Regarding claim 4, Yuri discloses a package substrate (Fig. 1), in which the second dielectric (16) is selected.
Yuri fails to explicitly teach the second dielectric is selected to reduce a flexibility of the package substrate.  However, Kim teaches a package substrate in the same field of endeavor (Fig. 2; 200), in which the second dielectric (208) is selected to reduce a flexibility of the package substrate (“a means for reducing warpage” [0061]).  Kim provides motivation for selecting the second dielectric to reduce flexibility of the package substrate in that it would increase yield by reducing warpage ([0009]).  Selecting the second dielectric of Yuri, while considering the coefficient of thermal expansion, as taught by Kim, would result in the claimed limitation of the second dielectric being selected to reduce a flexibility of the package substrate.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention .

Claims 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yuri and Das as applied to claims 6 or 13 above, and further in view of Kim.
Regarding claim 12, Yuri in view of Das as applied to claim 6 discloses an integrated circuit device (Das, Fig. 5), in which the second dielectric is selected, with a logic component included (“logic chip” [0001]) on the active side of the die (41).
Yuri in view of Das fails to explicitly teach the second dielectric is selected based on a logic component included on the active side of the die.  However, Kim teaches an integrated circuit device in the same field of endeavor (Fig. 2; 200), in which the second dielectric is selected based on the die ([0009]).  Kim provides motivation for selecting the second dielectric based on the die in that it would increase yield by reducing warpage ([0009]).  Selecting the second dielectric of Yuri in view of Das, while considering the coefficient of thermal expansion of the second dielectric and of Das’s logic component included on the active side of the die, as taught by Kim, would result in the claimed limitation of the second dielectric being selected based on a logic component included on the active side of the die.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made or before the effective filing date of the claimed invention to combine the teachings of Yuri, Das, and Kim to arrive at the claimed invention because it would increase yield.
Regarding claim 19, Yuri in view of Das as applied to claim 13 discloses a method (Das, Fig. 5), further comprising a second dielectric (19) and a logic component (“logic chip” [0001]) on the active side of the die (41).


Note that claims 6-9, 11, 13-17, 20, 22-23 were previously addressed above, however, they’re being addressed differently here based on alternate interpretation of the art of record, particularly to the assignment of primary and secondary reference.
Claims 6-9, 11, 13-17, 20, 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das, in view of Yuri.
Regarding independent claim 6, Das discloses an integrated circuit device (Fig. 5), comprising: a die (41) having one or more logic elements on an active side of the die (“logic chip” [0001]); and a package substrate (27) coupled to the die, the package substrate having at least one dielectric layer including a first dielectric (15) and a second dielectric (19), in which the first dielectric is provided in first portions of the dielectric layer (portions filled with 15), the 
Das fails to teach the first and second portions of the dielectric layer are arranged at alternating adjacent positions of the dielectric layer.  More specifically, Das illustrates a single second portion of the dielectric layer.  However, Das does disclose the second portion of the dielectric layer functions as a dielectric (“dielectric material” [0052]).
Yuri teaches a dielectric layer in the same field of endeavor (5, Fig. 1) including first portions (portions filled with 17) and second portions (portions filled with 17) of the dielectric layer.  Yuri further teaches second portions of the dielectric layer may be pluralized within a dielectric layer (multiple second portions illustrated) and the first and second portions of the dielectric layer are arranged at alternating adjacent positions of the dielectric layer.
One of ordinary skill in the art could have duplicated Das’s second portion of the dielectric layer with the known pluralization technique taught by Yuri, and in combination each second portion of the dielectric layer merely performs the same function as it does separately.  For example, Yuri also teaches the second portion of the dielectric layer functions as a dielectric (“ceramic dielectric layer” [0065]).  One of ordinary skill in the art would have recognized the combination of the second portion of the dielectric layer of Das with the known technique of pluralizing the second portions of the dielectric layer as taught by Yuri would have predictable results because it is merely a duplication of Das’s second portion of the dielectric layer.


    PNG
    media_image2.png
    543
    702
    media_image2.png
    Greyscale

Regarding claim 7, Das in view of Yuri discloses an integrated circuit device (Das, Fig. 5), including at least one redistribution layer (55, “additional circuit pattern” [0055]).
Regarding claim 8, Das in view of Yuri discloses an integrated circuit device (Das, Fig. 5), in which the second dielectric has a dielectric constant.
Das in view of Yuri fails to explicitly teach the second dielectric has a dielectric constant that is greater than the dielectric constant of the first dielectric.  However, Das teaches known techniques for designing a capacitor to achieve a specified capacitance.  These known techniques include selecting a second dielectric material based on dielectric constant or selecting a thickness for a second dielectric ([0005]).  Absent unexpected results, it would have been obvious to use 
Regarding claim 9, Das in view of Yuri discloses an integrated circuit device (Das, Fig. 5), in which the second dielectric (19) has a dielectric constant.
Das fails to explicitly teach the second dielectric has a dielectric constant that is less than the dielectric constant of the first dielectric.  However, Das teaches known techniques for designing a capacitor to achieve a specified capacitance.  These known techniques include selecting a second dielectric material based on dielectric constant or selecting a thickness for a second dielectric ([0005]).  Absent unexpected results, it would have been obvious to use the known technique of selecting a second dielectric that has a dielectric constant that is less than the dielectric constant of the first dielectric because one of ordinary skill in the art would have recognized that applying the known technique would have yielded predictable results and resulted in a specified capacitance.
Regarding claim 11, Das in view of Yuri discloses an integrated circuit device (Das, Fig. 5), incorporated into at least one of a smartphone, a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, or a computer ([0058] “a personal computer, a mainframe computer or a computer server”).
Regarding independent claim 13, Das discloses a method of providing a device (Das, Fig. 5), comprising: providing a die (41) having a logic element on an active side of the die (“logic chip” [0001]); forming a package substrate (27) coupled to the active side of the die, the package 
Das fails to teach the first and second portions of the dielectric layer are arranged at alternating adjacent positions of the dielectric layer.  More specifically, Das illustrates a single second portion of the dielectric layer.  However, Das does disclose the second portion of the dielectric layer functions as a dielectric (“dielectric material” [0052]).
Yuri teaches a method of forming a dielectric layer in the same field of endeavor (5, Fig. 1) including first portions (portions filled with 17) and second portions (portions filled with 17) of the dielectric layer.  Yuri further teaches second portions of the dielectric layer may be pluralized within a dielectric layer (multiple second portions illustrated) and the first and second portions of the dielectric layer are arranged at alternating adjacent positions of the dielectric layer.
One of ordinary skill in the art could have duplicated Das’s second portion of the dielectric layer with the known pluralization technique taught by Yuri, and in combination each second portion of the dielectric layer merely performs the same function as it does separately.  For example, Yuri also teaches the second portion of the dielectric layer functions as a dielectric (“ceramic dielectric layer” [0065]).  One of ordinary skill in the art would have recognized the combination of the second portion of the dielectric layer of Das with the known technique of 
Regarding claim 14, Das in view of Yuri discloses a method (Das, Fig. 5), further comprising coupling at least one redistribution layer (55) to the dielectric layer (“opening 31'' may also be electrically coupled to one or more of the internal conductors 55” [0055]).
Regarding claim 15, Das in view of Yuri discloses a method (Das, Fig. 5), further comprising forming the first dielectric using a photoimageable dielectric (PID) ([0051] “photo-imageable (also dielectric) material”).
Regarding claim 16, Das in view of Yuri discloses a method (Das, Fig. 5), further comprising: applying the PID to the active side of the die (“electrically coupled…to substrate” [0054]); and exposing the PID (“exposed” [0051]) to form one or more openings in the PID (“opening 17 is formed” [0051]).
Regarding claim 17, Das in view of Yuri discloses a method (Das, Fig. 5), further comprising forming the second dielectric via a screen printing process (“screen or stencil printing” [0052]), the second dielectric filling the one or more openings in the PID (“Quantity 19 substantially fills opening 17” [0052]).
Regarding claim 20, Das in view of Yuri discloses a method (Das, Fig. 5), further comprising incorporating the device into at least one of a smartphone, a music player, a video player, an entertainment unit, a navigation device, a communications device, a personal digital assistant (PDA), a fixed location data unit, or a computer ([0058] “a personal computer, a mainframe computer or a computer server”).
Regarding claim 22, Das in view of Yuri as applied to claim 6 discloses an integrated circuit device (Das, Fig. 5), in which one or more openings are formed in the first dielectric and 
Regarding claim 23, Das in view of Yuri as applied to claim 13 discloses a method (Das, Fig. 5), further comprising: forming one or more openings in the first dielectric; and applying the second dielectric to fill the one or more openings in the first dielectric (“Quantity 19 substantially fills opening 17” [0052]).

Note that claims 12, 19 were previously addressed above, however, they’re being addressed differently here based on alternate interpretation of the art of record, particularly to the assignment of primary and secondary reference.
Claims 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Das and Yuri as applied to claims 6 or 13 above, and further in view of Kim.
Regarding claim 12, Das in view of Yuri discloses an integrated circuit device (Das, Fig. 5), in which the second dielectric is selected, with a logic component included (“logic chip” [0001]) on the active side of the die (41).
Das in view of Yuri fails to explicitly teach the second dielectric is selected based on a logic component included on the active side of the die.  However, Kim teaches an integrated circuit device in the same field of endeavor (Fig. 2; 200), in which the second dielectric is selected based on the die ([0009]).  Kim provides motivation for selecting the second dielectric based on the die in that it would increase yield by reducing warpage ([0009]).  Selecting the second dielectric of Das in view of Yuri, while considering the coefficient of thermal expansion of the second dielectric and of Das’s logic component included on the active side of the die, as taught by Kim, would result in the claimed limitation of the second dielectric being selected 
Regarding claim 19, Das in view of Yuri as applied to claim 13 discloses a method (Das, Fig. 5), further comprising a second dielectric (19) and a logic component (“logic chip” [0001]) on the active side of the die (41).
Das in view of Yuri fails to explicitly disclose selecting the second dielectric based on a logic component on the active side of the die.  However, Kim teaches an integrated circuit device in the same field of endeavor (Fig. 2; 200), in which the second dielectric is selected based on the die ([0009]).  Kim provides motivation for selecting the second dielectric based on the die in that it would increase yield by reducing warpage ([0009]).  Selecting the second dielectric of Das in view of Yuri, while considering the coefficient of thermal expansion of the second dielectric and of Das’s logic component included on the active side of the die, as taught by Kim, would result in the claimed limitation of the second dielectric being selected based on a logic component included on the active side of the die.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made or before the effective filing date of the claimed invention to combine the teachings of Das and Kim to arrive at the claimed invention because it would increase yield.
Response to Arguments
Applicant's arguments filed 11/19/2021 have been fully considered but they are not persuasive.
Applicant argues:
“the first portions and the second portions each have a depth corresponding to the dielectric layer”.  Applicant provides similar arguments (p.7) for amended independent claims 6, 13.
Examiner’s reply:
The examiner disagrees and notes that the new grounds of rejection has been raised in the instant Office Action as necessitated by claim amendment.  The depth of the second portion of the dielectric layer illustrated in Das, Fig. 5 varies depending on how it is measured.  For example, when the second portion includes a conductive layer (13), the depth of the second portion is reduced by the depth of the conductive layer.  Similarly, when there is no conductive layer included within the second portion, the depth of the second portion is the same as the first portion (illustrated as 19 immediately left and right of the conductive layer).  Thus, Das illustrates the limitation.  See claim 6 or 13 rejection for further details.
Applicant argues:
Applicant argues with respect to independent claim 1 (pp.6-7) that the second portion of the dielectric layer of Das fails to teach the limitation “the first portions and the second portions…are arranged at alternating adjacent positions of the dielectric layer”.  Applicant provides similar arguments (p.7) for amended independent claims 6, 13.
Examiner’s reply:
Applicant’s arguments with respect to claim(s) 1, 6, 13 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H ANDERSON whose telephone number is (571)272-2534. The examiner can normally be reached Monday-Friday, 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM H ANDERSON/            Examiner, Art Unit 2817                                                                                                                                                                                            	/PHAT X CAO/            Primary Examiner, Art Unit 2817